DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 4, 5, 8, and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over DeGraaff (US 2016/0380584 A1) in view of Feldmann (US 2017/0366136 A1).
	Regarding claims 4 and 5,  DeGraaff discloses a connection system (see Figs. 1-6, 300):
	a solar module comprising:
	a plurality of solar cells (102) arranged on the front side of a carrier (100) (see Fig. 1, [0021]-[0022]) of the solar module,
 wherein a plurality of conductive ribbons (bus bars 104 and 106 Fig. 1 and Fig. 2, 208) contact the solar cells and extend from the front side (see Fig. 1) to the rear side (see Fig. 2, 208) of the carrier, and the carrier is surrounded circumferentially by the frame (204, surrounds entirety of PV structure [0023]); 
	and a connection box (310) arranged on the rear side of the carrier (see Fig. 2) wherein the connection box comprises a plurality of pins (see Fig. 5 each of 510 and 430 are pins (posts and rails [0031])  arranged parallel to one another, and wherein in each case a respective ribbon (208) of the plurality of ribbons is electrically and physically directly connected to one pin of the plurality of pins ([0033]).
	However, DeGraaff does not disclose that the connection box comprises a socket which houses the pins, wherein the socket can be connected to interface to external electronics.
	Feldmann discloses multiple pin connections (128) can be housed in a single socket (see opening in which pins are housed, Fig. 3) with a junction box (120) ([0045]) wherein the socket is interconnected to other external module electronics (the external module electronics include the plug connector (see Fig. 7, 150, 156 [0056]-[0057])).
	It would have been obvious to one of ordinary skill in the art at the time to modify the connector of DeGraaff so that instead of leading out to a plug connector it was a socket with multiple pin connections able to be connected to external module electronics as disclosed by Feldmann because doing so would ease assembly and also allow for replacement of faulty devices.
	Furthermore, the limitation “wherein the plurality of pins are configured to interface physically with external module electronics upon insertion of the external module electronics into the socket” is an intended use limitation, since no actual external module electronics is positively claimed. 
Statements reciting the purpose or intended use of the claimed invention such as “wherein the plurality of pins are configured to interface physically with external module electronics upon insertion of the external module electronics into the socket” which do not result in a structural difference (or, in the case of process claims, manipulative difference) between the claimed invention and the prior art do not limit the claim and do not distinguish over the prior art apparatus (or process). See, e.g., In re Otto, 312 F.2d 937, 938, 136 USPQ 458, 459 (CCPA 1963); In re Sinex, 309 F.2d 488, 492, 135 USPQ 302, 305 (CCPA 1962). 
If a prior art structure is capable of performing the intended use as recited in the preamble, then it meets the claim. See, e.g., In re Schreiber, 128 F.3d 1473, 1477, 44 USPQ2d 1429, 1431 (Fed. Cir. 1997) and cases cited therein, as it has been held that the recitation of a new intended use for an old product does not make a claim to that old product patentable.  In re Schreiber, 44 USPQ2d 1429 (Fed. Cir. 1997). See also MPEP § 2111.02, §2112.02 and 2114-2115.
	Regarding claims 8,  DeGraaff discloses a connection system (see Figs. 1-6, 300):
	a solar module comprising:
	a plurality of solar cells (102) arranged on the front side of a carrier (100) (see Fig. 1, [0021]-[0022]) of the solar module,
 wherein a plurality of conductive ribbons (bus bars 104 and 106 Fig. 1 and Fig. 2, 208) contact the solar cells and extend from the front side (see Fig. 1) to the rear side (see Fig. 2, 208) of the carrier, and the carrier is surrounded circumferentially by the frame (204, surrounds entirety of PV structure [0023]); 
	and a connection box (310) arranged on the rear side of the carrier (see Fig. 2) wherein the connection box comprises a plurality of pins (see Fig. 5 each of 510 and 430 are pins (posts and rails [0031])  arranged parallel to one another, and wherein in each case a respective ribbon (208) of the plurality of ribbons is electrically and physically directly connected to one pin of the plurality of pins ([0033]).
	However, DeGraaff does not disclose that the connection box comprises a socket which houses the pins, wherein the socket can be connected to interface to external electronics.
	Feldmann discloses multiple pin connections (128) can be housed in a single socket (see opening in which pins are housed, Fig. 3) with a junction box (120) ([0045]) wherein the socket is interconnected to module electronics ( the module electronics include component 150, 156 and the plug connector see Fig. 7, 150, 156 [0056]-[0057]).
	It would have been obvious to one of ordinary skill in the art at the time to modify the connector of DeGraaff so that instead of leading out to a plug connector it was a socket with multiple pin connections able to be connected to external module electronics as disclosed by Feldmann because doing so would ease assembly and also allow for replacement of faulty devices.
	Regarding claim 9, modified DeGraff discloses all of the claim limitations as set forth above.
	In addition, modified DeGraaff discloses that the module electronic comprise a disconnecting device (plug connector portion, modification through Feldmann).
Claims 6 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over DeGraaff (US 2016/0380584 A1) in view of Feldmann (US 2017/0366136 A1) as applied to claims 4, 5, 8, and 9 above and in further view of Sasaoka (US 6,462,265 B1).
Regarding claims 6 and 7, modified DeGraaff discloses all of the claim limitations as set forth above.
DeGraaff does disclose a sealing material  can be used to seal the junction box to inhibit moisture and or dirt ([0050]).
Feldman discloses that the terminal box can have sides can directly attach to the back of the panel (see part 30, Fig. 6) and that this portion contains no bottom part to the box.
Sasaoka discloses that a terminal box position on the rear face of a solar module and is adhesively bonded and filled with a sealing agent and filling the box with the sealing agent provides insulating protection and waterproofing (C6/L40-45, see Fig. 31, and C28/L20-57).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the shape of the terminal box of modified DeGraaff as disclosed by Feldmann and further by filling it with a flexible adhesive compound as disclosed by Sasaoka because it will improve the reliability of attachment and waterproofing of the unit.
Claims 10 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over DeGraaff (US 2016/0380584 A1) in view of Feldmann (US 2017/0366136 A1) as applied to claims 4, 5, 8, and 9 above and in view of Uchihashi (US 5,951,785) in further view of Chan.
Regarding claims 10 and 11, modified DeGraaff discloses all of the claim limitations as set forth above.
Uchihashi discloses that an inverter box can be connected to a connection box socket and provides AC current (see Fig. 2, 4 and 6, C5/L34-47).
Chan discloses that a box which converts current can have a socket connector (311) that is connected to a plug (211) in a connection box (see Fig. 3, 31 conversion current box, and 211 connection box (see Fig. 3, [0021]-[0023]).
	It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the connection box of modified DeGraaff by attaching an inverter box to the socket in the connection box (where DC output wiring is located) as disclosed by Uchihashi and Chan because it will allow for DC current to be converted to AC current and allow a user to power AC loads.
Uchihashi discloses that electronics can be housed between the carrier and the frame (10) so as to be obscured from view (see Fig. 12, dashed drawings indicated various wiring and electronic boxes).
Uchihashi discloses that the inverter is attached to the frame through a clamping connection (screws, see Fig. 4, C6/L47-53).
DeGraaff does not disclose that the connection box (310) is completed accommodated in a recess formed by the frame and carrier.
It would have obvious to one of ordinary skill in the art at the time of the invention to modify the positioning of the module electronics and the connection box of modified DeGraaff to be within the recess of the frame and attached with a clamping connection as disclosed by Uchihashi because it will allow for ease of assembly and better aesthetics.
The mere rearrangement of parts, without any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Japikse, 86 USPQ 70 (CCPA 1950) (see MPEP § 2144.04).  
Response to Arguments
Applicant argues that the conductive ribbons of DeGraaf do not extend from the front side of the carrier to the back side of the carrier.
Examiner respectfully disagrees. DeGraaff discloses the back sheet is the carrier which is not shown in Fig. 1 exists and covers the conductive ribbons ([0021]). The front side of the carrier is in contact with the backside of the solar cells and therefore the front side is in contact with the conductive ribbons. The conductive ribbons extend through an opening in the carrier to a rear side of the carrier (see Fig. 2, 202 [0023]).
Applicant argues DeGraaff does not disclose a connection box comprising a socket that houses a plurality of pins that are configured to interface with external module electronics, as recited in claim 4 .
Examiner notes that DeGraaf was modified with Feldmann to have a socket comprising a plurality of pins. 
	Feldmann discloses multiple pin connections (128) can be housed in a single socket (see opening in which pins are housed, Fig. 3) with a junction box (120) ([0045]) wherein the socket is interconnected to other external module electronics (the external module electronics include the plug connector (see Fig. 7, 150, 156 [0056]-[0057])).
	It would have been obvious to one of ordinary skill in the art at the time to modify the connector of DeGraaff so that instead of leading out to a plug connector it was a socket with multiple pin connections able to be connected to external module electronics as disclosed by Feldmann because doing so would ease assembly and also allow for replacement of faulty devices.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEVINA PILLAY whose telephone number is (571)270-1180. The examiner can normally be reached Monday-Friday 9:30-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey T Barton can be reached on 517-272-1307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DEVINA PILLAY
Primary Examiner
Art Unit 1726



/DEVINA PILLAY/Primary Examiner, Art Unit 1726